Citation Nr: 1302453	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain with spondylolysis of L-5, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

The Veteran's increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal.

At his April 2008 VA spine examination, the Veteran told the VA examiner that he quit his occupation because he was unable to perform the specific tasks because of his service-connected back disability.  The Board finds that this statement raises a TDIU claim.  When TDIU is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims. 

Initially, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2012); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected lumbosacral strain with spondylolysis of L-5 currently precludes him from performing substantially gainful employment.  Although the Veteran was afforded a VA examination in April 2008, a medical opinion regarding the effect of his service-connected lumbosacral strain with spondylolysis of L-5 on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Third, since his last VA spine examination in April 2008, the Veteran and his representative have argued that the service-connected lumbosacral strain with spondylolysis of L-5 has worsened.  Specifically, in an August 2009 statement, the Veteran stated that his back had really changed over the last year and he was now being prescribed stronger pain pills.  In a December 2012 statement, the Veteran's representative indicated that the Veteran's service-connected lumbar spine disability is more painful and continues to worsen.  The Veteran's last VA examination to assess the current severity of his service-connected lumbosacral strain with spondylolysis of L-5 was in April 2008.  Thus, when considering the lay statements of record, the Board finds that the April 2008 VA examination to be inadequate to assess the Veteran's current level of severity, since this examination is over four years old and the record suggests the Veteran's disability has increased since 2008.  A new VA examination is required to assess the current severity of the Veteran's service-connected lumbar spine disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Indianapolis, Indiana, are dated from August 2009.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  

2.  Obtain all pertinent VA outpatient treatment records that have not already been associated with the claims file.  
If no additional medical records are located, a written statement to that effect should be incorporated into the record.

3.  After completing the above actions, afford the Veteran a VA spine examination in order to determine the current severity and extent of his service-connected lumbar spine disability.  

The Veteran's claims folder (to include any relevant documents in the Veteran's electronic claims file in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  The findings reported must be sufficiently complete to allow for rating the disability.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  


* Include ranges of motion for the lumbar spine.  If there is pain on motion, please note, in terms of degrees of range of motion, where the pain begins and ends.

* Note any additional functional loss with repetition.

* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

* Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance.

* Note any excess fatigability, incoordination, and pain on movement.

* State whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over time.

* The examiner is also asked to opine as to the extent of occupational impairment resulting from the Veteran's service-connected lumbosacral strain with spondylolysis of L-5.  

> Specifically, the examiner must determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disability.  In formulating this opinion, a complete education and employment history should be taken.  

> The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.

* All opinions must be supported by a clear rationale, and if the examiner determines that an opinion cannot be provided without resort to mere speculation, the examiner must provide an explanation for why the opinion cannot be provided without resort to speculation.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


